Citation Nr: 1300817	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-38 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1988 to March 1992, including a period of service in Southwest Asia from December 1990 to April 1991.  The Veteran had subsequent service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran's hypothyroidism is a known clinical diagnosis and is not attributable to undiagnosed illness or otherwise related to the Veteran's active duty service.

2.  The Veteran's diabetes is a known clinical diagnosis and is not attributable to undiagnosed illness or otherwise to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypothyroidism that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2012).

2.  The Veteran does not have diabetes that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  VA also has a duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

When VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2012); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated September 2008 was sent to the Veteran in accordance with the duty to notify.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the September 2008 letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the duty to notify has been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  The Veteran's service medical records and post-service private medical treatment records have been obtained, to the extent available.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for a left knee disability.  As will be discussed in more detail below, an examination is not necessary to decide this claim due to a lack of competent lay or medical evidence that any disability exists.  Without evidence of a current disability, a VA examination is not warranted for this claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was provided with an examination of his hypothyroidism and diabetes in October 2010.  The examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds that examination to be adequate for the purpose of rendering a decision in the instant case.  38 C.F.R. § 4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012).

To establish service connection for the Veteran's claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

In order to prevail on the issue of service connection, there must be competent evidence of a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (current disability means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in absence of proof of a present disability, there can be no valid claim for service connection because Congress has specifically limited entitlement in this manner).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves reasonable doubt in favor of the veteran for each issue.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).

A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail on a claim for benefits.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypothyroidism and Diabetes

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317 (2012).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317(c) (2012); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The term Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d) (2012).

For purposes of § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2012).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, laypersons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, specifically including diabetes, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2012).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) (2012).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2012).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2012).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2012).

Compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2012).  

The Veteran's personnel records indicate that the Veteran served in Southwest Asia during the Persian Gulf War, and he received the Southwest Asia Service Medal with two bronze stars.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and he could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

A November 1998 Report of Medical Examination is the first note of record indicating that the Veteran had hypothyroidism.  A March 1999 Annual Medical Certificate indicated that the Veteran was given Synthroid for his hypothyroidism, and the condition was under control.  A February 2005 treatment record indicated that the Veteran had acquired hypothyroidism, and that a recent TSH panel came back hyper-suppressed.  The Veteran indicated that he had symptoms that he could not explain.  The clinician diagnosed the Veteran with hypothyroidism, plus multiple somatic symptoms.  A June 2006 treatment record noted that the Veteran had experienced a recent 20 pound weight gain, and he experienced generalized fatigue without daytime somnolence.  The clinician diagnosed the Veteran with multifactorial hypothyroidism.  

An August 2007 treatment record indicated that the Veteran had been newly diagnosed with diabetes, with blood sugars running around 200 mg/dL to 300 mg/dL.  The Veteran took Metformin in treatment of his diabetes twice daily.  

A May 2008 treatment report notes that the Veteran had hypothyroidism and diabetes.  The Veteran's diabetes was treated with Metformin, and his fasting blood sugar was 157 mg/dL.  The Veteran's fasting blood sugars averaged 140 mg/dL.  The Veteran's hypothyroidism was treated with Synthroid.  The Veteran had a normal TSH level and no new symptoms.

The Veteran received a VA examination in October 2010, at which time the Veteran claimed exposure to oil fires, depleted uranium, ammunition explosions, and polybromobiphenyls.  The examiner noted that the Veteran's hypothyroidism was diagnosed at age 29 after one tour of duty.  The examiner noted that the Veteran took levothryoxine daily to control his blood levels, and the examiner noted the Veteran's contention that his doctors told him that his blood levels looked good.  Upon physical examination, the examiner observed no thyromegaly or thyroid tenderness or exophthalmos.  

The Veteran stated at his October 2010 examination that he was diagnosed with diabetes in 2006.  The Veteran experienced symptoms of frequent urination, and he had a blood sugar crash at which time his blood sugar level was 50 mg/dL.  The next time he had his blood sugar checked, his level was 325 mg/dL.  His diabetes had an onset in 2006.  The Veteran took Metformin twice a day.  He had no episodes of ketoacidosis or hypoglycemic reactions.  The Veteran had no routine appointments for diabetes care in the preceding 12 months.  The Veteran tried to follow a diabetic diet.  The Veteran had no weight loss or gain since the date of his last examination, and he had no limitations on work or his activities of daily living.  The Veteran did not need to restrict his activities in order to maintain stable blood sugar levels.  The Veteran had no bowel or bladder problems related to diabetes.  The examiner observed no diabetic ulcers on the feet, no diabetic skin changes, and the Veteran had normal sensation of the bilateral upper and lower extremities.  Generally the examiner found no cardiovascular, neurological, eye, skin, bowel, or bladder complications.

After consideration of this evidence, including the Veteran's contentions regarding the substances that he was exposed to in Southwest Asia, the examiner concluded that the Veteran had no undiagnosed illness or multisymptom illness.  The examiner noted that the medical literature did not support the contention that diabetes or hypothyroidism are caused by environmental exposures.  

With regard to presumptive service connection, the Veteran's above-discussed symptoms such as weight gain, fatigue, elevated blood sugar readings, and thirst, have been associated with the known diagnoses of hypothyroidism and diabetes.  Thus, service connection is precluded under the statutes and regulations that govern claims based upon service in the Persian Gulf.  Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness. 

Although the Board does not doubt the sincerity of the Veteran's belief that he may have diabetes or hypothyroidism due to undiagnosed illnesses related to his service in Southwest Asia, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The Veteran's October 2010 VA examiner clearly considered the Veteran's complaints and contentions and arrived at medical conclusions contrary to the Veteran's claims, specifically attributing the Veteran's claimed symptoms to known clinical diagnoses, which are not qualifying illnesses.  38 C.F.R. § 3.317 (2012).  The Board relies on the medical treatment providers' opinions in this case as they are based on objective evidence, their medical expertise, and the Veteran's assertions.

In short, the Board finds that the Veteran's claimed symptoms of diabetes and hypothyroidism have been fully attributed to clinical diagnoses that are not qualifying chronic disabilities under § 1117.  Thus, the theory that the Veteran has undiagnosed illnesses or a medically unexplained chronic multi-symptom illness manifested by symptoms that are related to the Veteran's service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the Veteran's claims for service connection for hypothyroidism and diabetes must be denied under 38 C.F.R. § 3.317.  

The Board notes, however, that in cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The relationship, if any, between the Veteran's disability and his military service, is essentially medical in nature. The Board is prohibited from exercising its own independent judgment to resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, however, upon review of the evidence of record, the Board finds that the preponderance of the medical evidence is against a finding that the Veteran's hypothyroidism or diabetes is etiologically linked to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claims must be denied on a direct basis.  The Board acknowledges that the Veteran has reported that he first experienced symptoms of the disabilities after his separation from service.  Therefore, there is no continuity of symptomatology since service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge, such as experiencing symptoms in service or after service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.  Furthermore, the record contains a well-reasoned opinion of a VA examiner that it was unlikely that the Veteran's hypothyroidism and diabetes were related to environmental exposures in service.  There is no competent medical opinion of record that relates any hypothyroidism or diabetes mellitus were related to service or any event or injury in service.  Furthermore, the evidence does not show that diabetes mellitus manifested to a compensable degree within one year following separation from service.

In reaching these conclusions, the Board finds that the preponderance of the evidence is against the claims for direct service connection and for service connection under § 1117 for a disability manifested by diabetes and hypothyroidism.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


Service connection for hypothyroidism is denied.

Service connection for diabetes is denied.


REMAND

REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2010).

The Board finds that a VA examination would be useful in determining whether any complaints of left knee pain constitute manifestations of any undiagnosed illness.  The Veteran has complained of left knee pain and is a Persian Gulf War Veteran.  38 C.F.R. § 3.317 (2012).  Therefore, the Board finds that an examination is needed to determine whether or not any left knee complaints are manifestations of an undiagnosed illness.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine whether he has any left knee disability or any undiagnosed illness manifested by left knee pain.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

a)  The examiner should diagnose any left knee disability present.

b)  The examiner should state whether there are objective indications of chronic disability of left knee, to include both signs in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  The examiner should state whether or not any left knee symptoms can be attributed to a known clinical diagnosis.

c)  If any left knee disability is diagnosed, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability is related to the Veteran's service.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


